Citation Nr: 1756073	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-33 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Montgomery, Alabama, currently has jurisdiction over the case.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript is of record. 

In January 2015 and June 2016, the Board remanded this issue for further development, including for the provision of a medical opinion regarding the etiology of the Veteran's hypertension disorder.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

Most recently, in June 2016 the Board remanded this issue for an addendum medical opinion.  In October 2016, the February 2015 VA examiner provided the requested opinion.  She stated that the National Academy of Sciences (NAS) study had been noted, but that her opinion was unchanged.  In sum, she concluded that the Veteran's hypertension was noted related to any incident of service, to include his herbicide exposure.  She explained that the Veteran was not diagnosed with hypertension until many years after service and has well-documented, evidence-based risk factor for hypertension, including that he was a male of advancing age, overweight, and has dyslipidemia.   

With respect to the issue of secondary service connection, the VA examiner acknowledged a statement from the Veteran's private doctor but indicated that a causal relationship cannot be inferred because of the notation of "a likely connection" by another provider.  She explained that the Veteran's renal profile had remained within normal limits (on 6/7/16, with creatinine 0.9, EGFR of 83.9, and no evidence of microalbumin), and that therefore he had no evidence of renal dysfunction that may have caused or aggravated his hypertension.  

Thereafter, at his hearing before the Board in August 2017 the Veteran submitted copies of literature concerning a relationship between diabetes mellitus and hypertension, including information from the American Diabetes Association, WebMD, and Blood Pressure UK.  On remand, the February 2015/October 2016 VA examiner should be asked to review these materials and indicate whether there is any change in her opinion as a result.  Further, the examiner should be asked to provide an opinion as to whether the Veteran's now service-connected posttraumatic stress disorder (PTSD) caused or aggravated his hypertension.

Additionally, a his hearing the Veteran referenced potentially relevant literature from diabetes.com, highbloodpresssure.com, and the Mayo Clinic.  On remand, he should be asked to submit copies of these materials.

Finally, as the case is being remanded, another attempt should be made to obtain the Veteran's relevant private medical records and updated VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Vance Blackburn, M.D., dated prior to 2008.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 2016 onward.

3.  Ask the Veteran to submit copies of the literature he referenced at his hearing concerning a relationship between diabetes and hypertension from diabetes.com, highbloodpresssure.com, and the Mayo Clinic.  

4.  After any additional documents are obtained and associated with the file, ask that the February 2015/October 2016 VA examiner provide an addendum to her opinion.  

The entire claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

(a)  The examiner should specifically be asked to review the literature submitted by the Veteran, to include from the American Diabetes Association, WebMD, Blood Pressure UK, and any other literature he submits in conjunction with this remand, and state whether or not there is any change to her previous opinions of February 2015 and October 2016.

(b) The examiner must also render an opinion as to the following:

(i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his PTSD. 

(ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by (i.e. worsened by) his PTSD. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

5.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


